Citation Nr: 0831890	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  99-14 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to a compensable evaluation for a hordeolum 
of the right eye.

3.  Entitlement to total disability based on individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to May 1966, 
including combat service in the Republic of Vietnam, and his 
decorations include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the veteran's claims for 
increased ratings for his PTSD and right eye disorder, and to 
a TDIU. 

In November 2000 the Board denied entitlement to a rating in 
excess of 30 percent for PTSD, a compensable rating for his 
right eye disorder, and to a TDIU.  In March 2001 the 
Secretary filed an unopposed motion with the Court of Appeals 
for Veterans' Claims (Court) requesting the Court to vacate 
and remand of the Board's November 2000 decision.  In March 
2001 the Court issued an Order granting the Secretary's 
motion, and then vacated and remanded the Board's November 
2000 decision  

In February 2002 denied an increased rating for his service-
connected PTSD and right eye disability and the veteran's 
appeal for TDIU.  In July 2002 the veteran appealed the 
Board's February 2002 decision to the Court.

In an Order issued in November 2002 the Court vacated the 
Board's February 2002 decision and remanded the case to the 
Board for readjudication.  A judgment implementing this Order 
was issued in December 2002.

In February 2003 the appellee (Secretary) appealed to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In April 2004 the case was vacated and 
remanded by the Federal Circuit.  In May 2004 the appellee 
moved for affirmation of the Board's February 2002 decision.

In June 2004 the Court recalled its December 2002 judgment 
and revoked its November 2002 Order, and then issued a new 
Order vacating the Board's February 2002 decision and 
remanding the matters.  A judgment implementing this Order 
was issued in June 2004.  In March 2008 the Federal Circuit 
affirmed the Court's 2004 judgment.  


REMAND

During the pendency of the veteran's appeal the Veterans 
Claims Assistance Act was enacted.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159(b).  See also Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Unfortunately, the veteran 
has not been provided notice in compliance with respective 
regulations.  Remand of the veteran's claims for an increased 
rating for PTSD and an eye disability, and his claim for 
TDIU, is thus warranted for issuance of notice in accordance 
with 38 C.F.R. § 3.159(b).  

In addition to the foregoing, the Board notes that the 
veteran was last examined with regard to his claim for an 
increased rating for PTSD in December 1998; and, with regard 
to his claims for TDIU and an increased rating for his 
service-connected eye disability, in January 1999.  Given the 
volume of pertinent evidence received since that time and the 
length of time since the last examinations, the Board finds 
that contemporaneous VA examinations are necessary to 
adjudicate this appeal.  

Finally, because the matter is being remanded the claims file 
should be updated to include VA treatment records compiled 
since August 2003.  See 38 C.F.R. § 3.159(c)(2); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Issue notice to the veteran in 
compliance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, specific to the issues of 
entitlement to an increased rating for PTSD 
and an eye disability, and entitlement to 
TDIU.  Such notice must apprise the veteran 
of the evidence needed to substantiate his 
claims; of the types of evidence that he 
must submit; and of the types of evidence 
that VA will obtain.  Said notice should 
also inform the veteran that he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disabilities at issue in this appeal, and of 
the effect that this worsening has on his 
employment and daily life.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  He should 
also be provided with notice of all 
potentially applicable evaluation criteria 
for each of the disabilities at issue in 
this appeal.  Id.

2.  Request VA medical records dated since 
August 2003.  Also attempt to obtain any 
other pertinent treatment records 
identified by the veteran during the course 
of the remand, provided that any necessary 
authorization forms are completed.  If no 
further treatment records exist, the claims 
file should be documented accordingly.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
extent and severity of his PTSD.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated tests should be performed.  The 
examiner should report all pertinent 
findings and estimate the veteran's Global 
Assessment of Functional (GAF) Scale score.  
Thereafter, the examiner should opine as to 
whether, without regard to the veteran's 
age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not that his service-connected 
disabilities, and in particular, his PTSD, 
either alone or in the aggregate, render 
him unable to secure or follow a 
substantially gainful occupation.  The 
examiner should set forth a complete 
rationale for all findings and conclusions 
in a legible report.

4.  The veteran should be afforded a VA eye 
examination to determine the extent and 
severity of his right eye disability.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated tests should be performed.  The 
examiner should set forth a complete 
rationale for all findings and conclusions 
in a legible report.

5.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the issues on appeal.  If any 
benefit sought remains denied, the veteran 
and his representative should be furnished 
a supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review, if 
indicated. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

